DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-3, 11, 12 and 14 are pending. Claims 12 and 14 are withdrawn. Claims 1-3 and 11 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see amendment, filed 3/31/2022, with respect to the rejection(s) of claim(s) 1-3 and 11 under 35 U.S.C. 112(a) and 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the prior art cited below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (U.S. PGPUB No. 2012/0094119) in view of Clark et al. (WO 2012/080215) and Slark et al. (U.S. PGPUB No. 2001/0051702) and Terashima et al. (U.S. PGPUB No. 2010/0221585) and Wada et al. (WO2010/146883, of which reference is made to the English translation that is provided).

	Regarding claims 1-3, Fujita teaches a method of preparing a photocurable pressure sensitive adhesive (abstract) by a process comprising: polymerizing a monomer mixture (0045) comprising an alkyl methacrylate monomer (0032), particularly 2-ethylhexyl acrylate (0032) and/or n-butyl acrylate (0032), and an unsaturated carboxylic acid containing monomer (0037), such as methacrylic acid (0038) with a free radical initiator (0046-0047) and a solvent such as ethyl acetate (0045) to form a composition comprising an acrylic copolymer and the solvent (0045); and reacting the resultant acrylic copolymer with a monomer comprising a UV curable functional group (0054-0056), such as glycidyl methacrylate (0058) to form a UV-curable acrylic copolymer (0069) which is then combined with a photoinitiator (0070). Fujita further teaches irradiating the UV curable acrylic copolymer with UV light to form a permanently tacky pressure sensitive adhesive (abstract and 0115). Fujita fails to teach the specific monomer mixture as claimed in claims 1 and 2, the removal of the solvent as claimed, the use of a chain transfer catalyst, and the UV-curable copolymer having a glass transition temperature as claimed. 
	First, Clark teaches preparing a pressure sensitive adhesive (page 1, lines 2-3) from a curable acrylic polymer that may be prepared from a mixture of monomers including 2-ethylhexyl acrylate in an amount overlapping the range as claimed (claims 1, 3 and 4), ethyl acrylate in an amount overlapping the range as claimed (claims 1, 3 and 4) and a free radical initiator (page 4, lines 9-14).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Clark’s monomer mixture and initiator for Fujita’s monomer mixture.  One would have been motivated to make this modification as Clark teaches that selecting the appropriate monomer mixture can ensure sufficient initial adhesivity (0070).
	Second, Slark teaches forming an acrylic copolymer in a solvent, then evaporating the solvent followed by modifying the acrylic copolymer with a reactive monomer (0039-0056).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujita’s process by evaporating the solvent completely prior to reacting the acrylic polymer with the UV curable glycidyl methacrylate monomer.  One would have been motivated to make this modification to remove any impurities from the acrylic copolymer prior to additional processing steps.
Third, Terashima teaches utilizing an acrylic copolymer (0034) having a glass transition temperature in the range as claimed (0037) for pressure sensitive adhesives (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure that Fujita’s copolymer has a glass transition temperature in the range as claimed.  One would have been motivated to make this modification as Terashima notes that if the glass transition temperature is not in the desired range the adhesive will become hard resulting in failure (0037).
Finally, Wada teaches utilizing a chain transfer catalyst in a polymerization reaction (page 16) including monomers, such as glycidyl methacrylate (page 20). Furthermore, Fujita’s polymerization reaction is a similar reaction utilizing glycidyl methacrylate (see above). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a chain transfer catalyst in Fujita’s process. One would have been motivated to make this inclusion as Wada teaches that the inclusion of a chain transfer catalyst can further promote the polymerization reaction in addition to a conventional catalyst (Wada at page 16).

2.	Claim 1-3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Clark and Slark and Yang et al. (U.S. Pat. No. 5095065) and Wada.

	Regarding claims 1-3 and 11, Fujita teaches a method for preparing a photocurable pressure sensitive adhesive (abstract) by a process comprising: polymerizing a monomer mixture (0045) comprising an alkyl methacrylate monomer (0032), particularly 2-ethylhexyl acrylate (0032) and/or n-butyl acrylate (0032), and an unsaturated carboxylic acid containing monomer (0037), such as methacrylic acid (0038) with a free radical initiator (0046-0047) and a solvent such as ethyl acetate (0045) to form a composition comprising an acrylic copolymer and the solvent (0045); and reacting the resultant acrylic copolymer with a monomer comprising a UV curable functional group (0054-0056), such as glycidyl methacrylate (0058) to form a UV-curable acrylic copolymer (0069) which is then combined with a photoinitiator (0070). Fujita further teaches irradiating the UV curable acrylic copolymer with UV light to form a permanently tacky pressure sensitive adhesive (abstract and 0115). Fujita fails to teach the specific monomer mixture as claimed in claims 1 and 2, the removal of the solvent as claimed, the use of a chain transfer catalyst, and the UV-curable copolymer having a glass transition temperature as claimed. 
First, Clark teaches preparing a pressure sensitive adhesive (page 1, lines 2-3) from a curable acrylic polymer that may be prepared from a mixture of monomers including 2-ethylhexyl acrylate in an amount overlapping the range as claimed (claims 1, 3 and 4), ethyl acrylate in an amount overlapping the range as claimed (claims 1, 3 and 4) and a free radical initiator (page 4, lines 9-14).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Clark’s monomer mixture and initiator for Fujita’s monomer mixture.  One would have been motivated to make this modification as Clark teaches that selecting the appropriate monomer mixture can ensure sufficient initial adhesivity (0070).
	Second, Slark teaches forming an acrylic copolymer in a solvent, then evaporating the solvent followed by modifying the acrylic copolymer with a reactive monomer (0039-0056).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujita’s process by evaporating the solvent completely prior to reacting the acrylic polymer with the UV curable monomer.  One would have been motivated to make this modification to remove any impurities from the acrylic copolymer prior to additional processing steps.
Third, Yang teaches utilizing an acrylic copolymer (abstract) having a glass transition temperature in the range as claimed in claims 1 and 11 (column 4, lines 11-12) for pressure sensitive adhesives (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure that Fujita’s copolymer has a glass transition temperature in the range as claimed.  One would have been motivated to make this modification as Yang notes that if the glass transition temperature is not in the desired range the adhesive will not have sufficient tackiness (column 7, lines 5-8).
Finally, Wada teaches utilizing a chain transfer catalyst in a polymerization reaction (page 16) including monomers, such as glycidyl methacrylate (page 20). Furthermore, Fujita’s polymerization reaction is a similar reaction utilizing glycidyl methacrylate. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a chain transfer catalyst in Fujita’s process. One would have been motivated to make this substitution as Wada teaches that the inclusion of a chain transfer catalyst can further promote the polymerization reaction in addition to a conventional catalyst (Wada at page 16).

Conclusion
	Claims 1-3, 11, 12 and 14 are pending. 
Claims 12 and 14 are withdrawn. 
Claims 1-3 and 11 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
May 18, 2022Primary Examiner, Art Unit 1717